Title: To Benjamin Franklin from Vergennes, 19 November 1781
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


By extraordinary coincidence Elkanah Watson, the twenty-three-year-old merchant and avid diarist, dined at Passy on the evening that Franklin would receive, at midnight, the present letter announcing the victory at Yorktown. Watson’s description of the events of that evening and the following morning—or at least a version of it—was published in Men and Times of the Revolution; or, Memoirs of Elkanah Watson (New York, 1855), a narrative edited by Watson’s son Winslow C. Watson based on his father’s journals and letters. Winslow’s “anxiety to secure brevity” and to avoid anything of a “private and confidential character,” however, induced him to radically condense and rewrite his father’s material. What we offer below is from Watson’s own hand, excerpted from a revised journal that he prepared in 1821 based on his now-missing original. Although it exhibits the self-consciousness of hindsight, his impressions are still vivid, and the occasionally awkward language retains an immediacy that was suppressed in the published revision. More importantly, this text offers one of the very few detailed descriptions of Franklin’s demeanor in Passy, and the only glimpse we have into his emotional state just before and immediately after the momentous dispatch arrived from Vergennes.


On [November] 19th. I dined and spent the evening with Franklin, at Passy; arriving at an early hour, I observed him in a distant room reading, in the exact position he is represented in an excellent engraving, his left arm resting on a table, and his chin on his right hand thumb. I was soon conducted to him, and was cordially received, as usual. From a long habit of mixing with courtiers and men of eminence, as well in America as in Europe, he possesses an urbanity of manners, in connection with his venerable locks suspended over his shoulders, and his personal dignity, which commands reverence and respect; and yet so natural and fascinating in his deportment, that I always find myself perfectly at ease in his presence. Although he loves adulation, he woos it and hugs it to his heart in a manner unperceived, and therefore diminishes naught from his sterling merit. Not so with the vain boaster, trumpeting his own fame above all the fraudulent men who float upon borrowed plumes. Such men are always detected; soon sink into contempt, and hold a short run with posterity. But the name of Franklin will freshen with posterity, and increase in fame, through a long line of generations, while America shall bear a name. To resume— after detailing the traiterous conversation of Silas Dean at Brussels, where he vegetates, and is buried in forgetfulness and contempt; he asked me if I knew he was a musician, and then conducted me across the room to an instrument of his own invention, fixed as a harpsichord. On my intimating a wish to see him perform, he immediately placed himself before it with his habitual condescension, touching the ends of his fingers on a moistened piece of sponge, and commenced playing with his right foot, bearing upon a treadel fixed in the manner of a spinning wheel, which turned a set of musical glasses, presenting their edges in perpendicular positions, in the shape of saucers graduated of different sizes, so as to produce all the requisite tones. He touched the edges with the ends of his fingers, playing a Scottish pastoral tune, in sweet delicate melody, which thrilled me to my very soul.— Besides, the novel spectacle was highly gratifying to my high toned American pride, to contemplate a native son of my native state, a distinguished philosopher in his 76th year, exhibiting on an instrument of his own invention, which he has named Harmonica. In the evening we were joined by the celebrated Dr. Bankroft, also a native of Massachusetts; a distinguished chemist and politician; a sound whig, although a resident in London. It is supposed he is an agent sub rosa of the British ministry, feeling out the road to peace.
Our conversation turned principally on the interesting subject of the grand military combination of America and France to subdue the army of Cornwallis, in Virginia. Our last information up to that evening was, that de Grasse had entered the Chesapeake with 24 sail of the line; that Washington’s and Rochambeau’s armies had united, and were pressing towards Virginia; that de Barras with seven sail of the line had left Rhode Island, to unite with de Grasse. That the British fleet of about 23 Sail of the line had left New York with an army of 10,000 Men on their way to the Chesapeak. That a reinforcement of Ships were on their way from England, and shou’d they have arriv’d in time cou’d place the respective fleets on a ballance but de Grass was in possession of the ground between the British Army & Navy. In this interesting Crisis on which the fate of a young empire was in some measure depending—and where so many chances being suspended in dreaded poize; an anxiety was excessive, & our hopes & fears in quick succession predominated. We weighed probabilities — balanc’d vicissitudes — dissected the best Maps; and finally it resulted in a disheartening foreboding, that the English Fleet wou’d intercept de Barras at the Capes of the Chesapeak and thus gain a superiority, and with their [vaunt?]ed bravery urg’d by dispair dash into the Bay— close with, & distroy the French Fleet — Land their Army & brake up Washington’s quarters. Thus our unhappy Country would again bleed at every vein— & the war commence de nouvo with fresh vigor on the part of our implacable enemy. As Franklin’s great influence at the Court of France was the primary cause of producing this bold enterprize; it can be easily concieved how strong must have been his excitements in our alternate views of probable results.
At times his Philosophy seem’d to abandon him in gloomy despondency — & then viewing the issue in an opposite light, his hopes wou’d flash into a concertion of compleat success. Altho’ in his 76th year, yet his whole machinery appeared in a state of elasticity, and in active play— So much was he exhilerated when hope predominated. At 11 o’C I return’d to Paris in gloomy despondency, sighing over the distresses of my bleeding Country, & soon retired. At the dawn the insuing morning a tremendous rapping at my door arrouz’d me from a restless slumber. But gracious GOD how was I delighted & astonish’d in recieving the following circular under cover from Dr. Franklin with his congratulations. The circular was in french, copied by a copying Machine in English thus— the machine he informs me was invented by the ingenious Mr. Watt of Birmingham

“Copy of a letter from the Comte de Vergennes, Prime Minister of France, to Mr. Franklin, dated Versailles, 19th Novr., 1781, 11 o’C at night. (Note, dated the precise moment I Left Franklin’s house— and exactly one month from the day of surrender—)


‘Sir:
“I cannot better express my gratitude for the news you often communicate to me, than in making you acquainted that the Duke of Lauzan arrived this afternoon with the agreable News that the Combin’d Armies of France & America have forced General Cornwalis to capitulate. The English Garrison came out from York Town the 19th Octr. with honors of war, & laid down their arms as Prisoners.
‘About 6000 troops, 1800 Sailors 22 Stand of Colours and 170 pieces of Canon 75 of which are brass are the trophies which signalize this Victory. Besides a Ship of 50 guns which was burnt, also a Frigate & a great Number of transports.
‘J’ai l’honneur d’etre &c. &c.
DE Vergennes’”


The same day I waited on his Excellency with many American & French to Offer our congratulations. He appeared in an ecstacy of Joy, observing, “there is no parallel in history of two entire armies being captured from the same enemy in any one war.”
The American character now rose to an enviable height — the joy of all classes of people was excessive. Paris was brilliantly illuminated three successive nights on this glorious occasion — which settles our controversy definitively with England. On my return to Nantes I found all the Cities in my rout in a blaze of illumination; & Nantes in the midst of it, on my arrival.
 
Versailles Le 19. 9bre. 1781 11 heures du soir
Je ne puis mieux, Monsieur, vous temoignér ma reconnoissance des nouvelles que vous voulés bien me Communiquér qu’en vous faisant part que M. Le Duc de Lauzun est arrivé Cet après midi avec Lagreable nouvelle que les troupes Combinées de france et d’amerique ont forcé Le General Cornwalis a Capitulér. La Garnison angloise est sortie d yorck Town Le 19 octobre avec Les honneurs de la Guerre et a mis bas Les armes comme prisonniers. Environ 6000. hommes de troupes, 1800. matelots ou nègres, 22. Drapeaux et 170. pieces de canon dont 75. de bronze sont Les trophées qui signalent Cette victoire, independamment d’un vaisseau de 50. Canons qui a Eté brulé ainsi qune fregate et un asses Grand nombre de transports.
Mon billet vous sera rendu a Votre reveil, Monsieur, et je suis assuré qu’il vous fera partagér la satisfaction que jEprouve.
J’ai lhonneur dEtre avec un sincere attachement Monsieur, Votre tres humble et tres obeissant serviteur
De Vergennes
M. Franklin.
